The opinion of the court was delivered, May 11th 1869, by
Agnew, J.
Although at first sight complicated, the material facts of this case are simply these: Susan Kelly was the owner of the land in controversy, by a purchase from J. B. Lake, whom she paid for it by the proceeds (which had undergone certain transmutations) of fifty acres of land, conveyed to her by J. B. Slocum. Slocum had purchased Thomas Kelly’s title to one hundred and fifty acres of land, at the sheriff’s sale, for the benefit of himself and two other creditors of Kelly. Kelly then left for California, and Mrs. Kelly procured a contract from Slocum and others, to let her have all the land of her husband not needed to pay their claims. After Kelly’s return, this agreement was carried out by Kelly procuring a purchaser for one hundred acres of the land, at a sum sufficient to pay off the claims of Slocum and his associates. The whole land was conveyed to Peter P. Lee, the purchaser, who reconveyed the fifty acres intended for Mrs. Kelly to her. The contract of J. B. Lake for the eighty acres of land, the subject *317of this ejectment, was with Mrs. Kelly vesting the only title for it in her, and not her husband. The sale to the defendants below was made in the name of Susan Kelly, as well as of her husband, her name preceding his, and in the bargaining for the land by the defendants (as testified by Mr. Dart, who was present), the title was spoken of as hers; defendants claim under this purchase, which on its face gave notice of a title in Mrs. Kelly, for she is first named, and joined in the covenant for title. The article was not acknowledged, nor is there anything on its face indicating that her name was used to bar a dower estate only. • The title when followed up, as has been stated, was vested alone in her. It is clear, therefore, that this is nothing more than the purchase of a wife’s land, by an unacknowledged agreement, which does not bind her, and the case falls directly within the principle of Gliddon v. Strupler, 2 P. F. Smith 400, and the cases there referred to.
The judgment is therefore affirmed.